Citation Nr: 1436510	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-39 873	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral eye disability 

3. Entitlement to service connection for residuals of a gunshot wound (GSW) or shell fragment wound (SFW).

4. Entitlement to service connection for scars of the face and right armpit.

5. Entitlement to service connection for traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction now resides with the Winston-Salem, North Carolina RO.  

In January 2014, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  The Veteran was not exposed to herbicides coincident with service in the Republic of Vietnam or Korea.

3.  The Veteran does not have PTSD as a result of a verified in-service stressor.
4.  A bilateral eye disability was not present in service or shown to be causally or etiologically a result of a disease, incident, or injury in service.

5.  The Veteran did not sustain a GSW in service and does not have current residuals of a GSW.

6.  The Veteran does not have scars of the face; scar of the right scapula was not present in service or shown to be causally or etiologically a result of a disease, incident, or injury in service.

7.  The Veteran does not have a current disability associated with a TBI.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2013).

2.  The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. § 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for residuals of a GSW are not met.  38 U.S.C.A. § 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for scars of the face and right armpit are not met.  38 U.S.C.A. § 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for TBI, to include headaches, are not met.  38 U.S.C.A. § 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in January 2014.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to obtain additional VA treatment notes and private treatment notes, and to schedule VA examinations for the eye and GSW and SFW claims.  The post-remand record shows that the VA treatment notes were added to the claims file, as were private treatment notes, and that VA examinations were performed in May 2014.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in March 2008, prior to the initial unfavorable agency of original jurisdiction (AOJ) decision of June 2008.  

The pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  This letter also included information regarding the substantiation of disability ratings and effective dates.  Therefore, the Board determines that the Veteran was provided all necessary VCAA notice prior to the initial adjudication of his claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran gave extensive testimony on his in-service experiences, symptoms, and complaints.  Thereafter, the VLJ, with assistance by an accredited representative from the North Carolina Division of Veterans Affairs, asked questions to ascertain the current symptomatology of the Veteran's residual of GSW and scar disabilities, as well as the existence of outstanding treatment evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA medical records, private treatment records. and the reports of January 2010 General Medical, eye, psychiatric, and orthopedic examinations, a June 2012 psychiatric examination, and a May 2014 scar examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided diagnoses consistent with the findings.  The Board observes that the  January 2010 General Medical, eye, and psychiatric examiners did not have the claims file for review; however, the Board finds that the lack of a claims file alone does not render the examinations wholly inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Veteran's reported history is not consistent with his military service and so any opinion from these examiners is of no value in proving the claim.  Nevertheless, the findings at these examinations are relevant with regard to current diagnoses.  Further, an additional VA psychiatric examination was completed in June 2012 and an eye examination was performed in May 2014 at which the examiners had access to the claims file when providing any opinions.    Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a). In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).   If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961 to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  Further, certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (revised 75 Fed. Reg. 53202 -53216, August 31, 2010).   

The Veteran contends that he suffers from PTSD as a result of stressors experienced while serving in Vietnam.  In particular, he cites an incident in October 1966 when he was shot in the armpit while driving his platoon leader who was shot and killed.  He reports that he was supposed to have received The Purple Heart, but that the award of the citation never happened.  He further testified that on the same day the platoon leader was killed, when the unit was out on patrol, a fellow servicemember was blown up by a landmine from which the Veteran sustained fragment wounds to the arm and left leg.  He also asserts that he received a head injury as a result of the explosion.  The Veteran further argues that he has dry eye as a result of exposure to herbicides during service in Vietnam.  Thus, he argues that service connection is warranted for PTSD, a bilateral eye disability, residuals of GSW, scars of the face and right armpit, and residuals of a TBI.

At the outset, the Board determines that the Veteran did not serve in the Republic of Vietnam as claimed.  His complete service personnel file (201 file) is of record, and it is devoid of reference to service in the Republic of Vietnam.  Rather, service records show that the Veteran served in Korea from May 1965 to June 1966, and in Hawaii from July 1966 to January 1967.  Once in Hawaii, the Veteran was subject to disciplinary action twice in August 1966, and a memo regarding his discharge shows that he was AWOL from September 4, 1966 to September 23, 1966 and from September 24, 1966 to October 4, 1966.  He received a psychiatric evaluation on October 13, 1966 and then he was in confinement from November 10, 1966 until his discharge in January 1967.  In light of these facts, the Board determines that the Veteran's descriptions of his military service in Vietnam, including his reports of experiencing traumatic stressors, to lack credibility.

Moreover, none of the Veteran's service records show treatment for an acquired psychiatric disorder, GSW, SFW, scars, or TBI.  There was a notation of a headache in September 1965.  The Veteran was diagnosed with tension headaches and prescribed aspirin; there was no further complaint or treatment for headaches in service.  Also in September1965, the Veteran reported having personal problems, including problems with NCOs.  He was given a referral for a mental health consult, but there is no record of such consult occurring.  A February 1965 treatment note shows he was seen for a backache and stated that he wished to get out of service and would go AWOL if necessary.  In November 1965, he was seen for back pain determined to be of psychogenic origin.  In October 1966, the Veteran was evaluated for fitness for duty and found to have an emotionally unstable personality.  No psychosis, neurosis, organic brain disease, or mental deficiency was found.  His December 1966 physical examination at separation was normal, and he offered no complaints of specific medical problems at that time.

There are current diagnoses of PTSD of record. An October 2009 letter from Dr. Nadeem lists PTSD as one of the Veteran's medical problems, and there are full psychological evaluations by Dr. Florek in September 2008 and by a VA examiner in January 2010 that indicate a diagnosis of PTSD.  However, none of these diagnoses are associated with verified in-service stressors.  

The Veteran's self-reported military history as discussed by Dr. Florek indicates that he was honorably discharged in 1967 with the rank of E-5.  Dr. Florek noted service in Vietnam from February 1966 to October 1966 during which the Veteran reportedly received the Purple Heart.  The Veteran also reported serving with the 173rd Airborne Brigade instead of the 9th Cavalry to which he claimed to have been assigned and that his duties included being a trainer in guerilla warfare.  He indicated that he killed a lot of people, including during an incident when his battalion was stranded and he freed the men by using an M-60 machine gun and running forward and throwing a grenade at the enemy.  Dr. Florek documented a list of other, general, combat-related stressors including experiencing small arms and artillery fire, engaging the enemy in a firefight, being ambushed, seeing Americans and other troops killed, and being involved in the post-mortem preparation and evacuation of bodies, among others.  

Nevertheless, as is evident from the previous discussion of the Veteran's service personnel records, none of these stressor events are consistent with the Veteran's actual circumstances of service.  Moreover, although the Veteran was discharged under honorable conditions and had risen in the ranks during his service from E-1 to E-4, at the time of discharge he had been demoted back down to an E-1.  In addition, the Veteran did not serve with either the 173rd Airborne Brigade or the 9th Cavalry.  In light of these facts, the diagnosis of PTSD assigned by Dr. Florek was not based on verified in-service stressors.  

A diagnosis of PTSD was also assigned by the January 2010 VA examiner, to whom the Veteran again reported serving in Vietnam, this time with the 9th Cavalry.  He related that he was a ranger and paratrooper.  The Veteran indicated that he was shot while driving his second Lieutenant and then medevac'd to Hawaii for treatment and recovery, the event on which the examiner based the diagnosis.  This diagnosis is based on a stressor that would constitute hostile military activity under the revised 38 C.F.R. § 3.304(f), that is being under fire by the enemy; however, the examiner indicated that he had not had the claims file for review and that he had no way to validate the reported stressors.  Further, as discussed above, the Veteran did not participate in combat during service, and thus, was not under threat of hostile enemy or terrorist activity during service.  Accordingly, this PTSD diagnosis is also not based on a verified in-service stressor, nor is the Veteran's report of stressors consistent with the circumstances, conditions, or hardships of his service since the evidence establishes that he did not serve in Vietnam.

The Veteran was afforded a VA psychiatric examination in June 2012, and the examiner stated that the primary diagnosis was malingering.  This diagnosis was based on the fact that the Veteran's reported stressor events in Vietnam were inconsistent with his service records.  The examiner also noted that public military records place the Veteran's actual documented unit of the 1st Battalion, 20th Infantry, 11th Infantry Brigade in Vietnam after the Veteran's discharge.  The examiner stated that the weight of the documentation made it more likely than not that the Veteran's claimed stressors did not occur.  He indicated that there was clear and unmistakable evidence of symptom amplification/malingering found in the Veteran's statements, claims file review, and the results of multiple psychological tests and measurements.  The examiner concluded that it was less likely than not that the Veteran met the diagnostic criteria for PTSD or any other mental disability.  

Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  The Board has determined that the Veteran's self-reported military history is not credible and that his claims of being confronted with hostile enemy activity are contradicted by the evidence preventing his lay statements from being sufficient to confirm the occurrence of the stressors if used in support of a PTSD diagnosis.  See 38 C.F.R. § 3.304(f) Thus, any diagnosis of PTSD based on these stressors, or of any acquired psychiatric disorder based on the Veteran's self-reported military history is suspect.  Therefore, the Board determines that the Veteran does not have a diagnosis of PTSD based on verified in-service stressors.  Service connection for PTSD is consequently denied.

With regard to the Veteran's bilateral eye claim, to reiterate, the Veteran asserts that this disability is associated with herbicide exposure.  As the Veteran did not serve in Vietnam, he is not presumed to have been exposed to herbicides in Vietnam.  Moreover, the Board finds that the Veteran was not exposed to herbicides coincident with service in Korea.  According to the U. S. Army and Joint Services Records Research Center (JSRRC, formerly CURR), military records show that herbicides were used along the southern boundary of the DMZ from 1967 to 1969, with Agent Orange specifically being used from April 1968 to August 1968.  The Veteran served in Korea in 1965 and 1966.  Thus, the Veteran is also not presumed to have been exposed to herbicides during his service in Korea. 

A November 1965 Field Medical Card lists a complaint of a sty in the left eye, but there was no disorder of the eye found.  There is no other complaint, treatment, or diagnosis related to the eyes documented in service treatment records.  Post-service medical evidence dated in May 2013 reveals that the Veteran has been treated for dry eyes, ischemic optic neuropathy in his right eye, unspecified abnormal function of the pupil, hyperopia, and astigmatism.  The January 2010 VA eye examiner diagnosed dry eye and posterior vitreal detachment.  The May 2014 VA examiner diagnosed dry eye, ischemic optic neuropathy in the right eye, and posterior vitreous detachment.  The examiner also observed a pupillary defect on the right. 

Initially, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Although VA regulations do not specifically define what constitutes a refractive error, myopia is noted as a type of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d).  Astigmatism and hyperopia are also, by definition, errors of refraction. Dorland's Illustrated Medical Dictionary, pp. 170, 904 (30th ed. 2003).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless that defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  As the Veteran's astigmatism and hyperopia were not due to disease or superimposed injury, they do not constitute a disability under VA regulations.  The Board also notes that the Veteran's pupillary defect, while listed as a diagnosis was unspecified and not attributed to a particular cause or diagnosed disability.  Therefore, only the dry eyes, ischemic optic neuropathy, and posterior vitreal detachment constitute disabilities that may be service-connected.  

As to etiology of these diagnosed eye disabilities, the only competent opinion of record is that of the May 2014 VA examiner.  The examiner found that it is not at least as likely as not that any diagnosed eye disability was caused or a result of the Veteran's military service, including the left eye treatment in November 1965.  The examiner indicated that the current diagnoses were unrelated to the complaints in service, noting that the physical exam at that time revealed "nothing."  The examiner indicated that the Veteran reported at the examination that he has no problem with his left eye and that he sees "perfect" with his left eye.  The examiner stated that posterior vitreous detachment is an age-related process.  Also, he relayed that the pathophysiology of ischemic optic neuropathy is uncertain but is suspected to be caused by optic disc anatomy, autoregulation problems, nocturnal hypotension, venous insufficiency and possibly vasculopathic risk factors.  In light of the above, the Board finds that the criteria for service connection for a bilateral eye disability have not been met.  

With regard to the claims for service connection for residuals of a GSW or SFW, scars of the face and right armpit, and TBI, the Board again observes that the in-service events claimed by the Veteran did not occur.  He did not sustain a GSW, SFW, or TBI in service.  The Veteran was afforded a VA scar examination in May 2014.  The examiner found only a scar of the right axilla.  There were no scars of the face, and the Veteran denied a GSW to the face in service.  The left lower extremity was found to be not affected.  The examiner opined that the right shoulder scar was not related to a GSW in service as there was no GSW in service.  He also noted that a January 2010 X-ray showed no evidence of metallic fragment about the right shoulder.  Further, contrary to the Veteran's January 2014 hearing testimony, his bilateral knees were X-rayed in January 2010 and each knee was found to have very mild bilateral compartment space narrowing, but no metallic fragments were documented.  A scar of the right knee was documented by a January 2011 back examiner, but stated to be attributable to right knee surgery.  The Veteran was found to have degenerative joint disease of the left knee by the January 2010 VA examiner; however, at that time, the Veteran attributed the disability to falling into a rice paddy as opposed to a SFW, and the evidence belies the occurrence of either such injury in service 

As for the TBI claim, not only is there no evidence of a TBI in service, there is no competent medical evidence showing residuals of a TBI in post-service treatment notes.  Headaches were documented in a February 2009 ophthalmology report, but they were merely noted to be not of ocular etiology.  The June 2012 VA psychiatric examiner specifically stated that the Veteran does not have a TBI.  Therefore, beyond the Veteran's assertions, there is no competent evidence that he has residuals of a GSW or SFW, scars, or a TBI that are a result of his military service.

The Board notes that the Veteran is competent to speak to symptoms and disabilities that are readily observable, as well as to in-service events such as gunshot and fragment wounds and head injuries.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's service treatment records are silent for complaint, treatment, or diagnosis related to either a GSW or SFW.  Further, the only incidents described by the Veteran purportedly occurred in the Republic of Vietnam as part of a history that all official documentation shows to be inaccurate.  The Board also contemplates the Veteran's comment at a November 2011 VA treatment session that all he wants from VA is more money.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may be considered when determining the credibility of a claimant's testimony). In light of these facts, the Board finds the Veteran's assertions as to his claimed in-service gunshot and fragment wounds and TBI to also lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Accordingly, the Board determines that the criteria for service connection for residuals of a GSW or SFW, scars of the face and right armpit, and residuals of a TBI have not been met.











ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral eye disability is denied. 

Entitlement to service connection for residuals of a GSW or SFW is denied.

Entitlement to service connection for scars of the face and right armpit is denied.

Entitlement to service connection for residuals of a TBI is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


